Citation Nr: 0608626	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  96-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for schizoaffective 
disorder, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for cervical myositis, 
currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
paravertebral myositis, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased rating for patellar 
tendonitis of the right knee, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1974 and from January to October 1991.

This appeal is from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  

In April 1999, VA found the veteran incompetent to receive VA 
monetary benefits and appointed his wife as his 
custodian/fiduciary.  For purposes of this decision, the term 
"veteran" includes the veteran's custodian unless indicated 
otherwise.


FINDINGS OF FACT

1.  The veteran seeks increased compensation for 
schizoaffective disorder, cervical myositis, lumbosacral 
paravertebral myositis, and patellar tendonitis of the right 
knee, all of unknown current severity and disabling effect.

2.  Entitlement to the benefits the veteran seeks cannot be 
determined without current psychiatric and physical 
examinations.

3.  The veteran failed twice without good cause to report for 
the VA examinations of which he and his custodian had notice.

4.  The instant appeal is not from adjudication of an 
original compensation claim.


CONCLUSIONS OF LAW

1.  A schedular rating greater than 50 percent for 
schizoaffective disorder is denied.  38 C.F.R. § 3.655(a), 
(b) (2005).

2.  A schedular rating greater than 20 percent for cervical 
myositis is denied.  38 C.F.R. § 3.655(a), (b) (2005).

3.  A schedular rating greater than 20 percent for 
lumbosacral paravertebral myositis is denied.  38 C.F.R. 
§ 3.655(a), (b) (2005).

4.  A schedular rating greater than 10 percent for patellar 
tendonitis of the right knee is denied.  38 C.F.R. 
§ 3.655(a), (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

The adjudication of entitlement to increased ratings in this 
case long predates enactment of the VCAA.  VA has mailed 
copies to the veteran's representative of all VA 
correspondence to the veteran during the pendency of this 
claim.

VA notified the veteran in August 2001 of the information and 
evidence necessary to substantiate his claim, of his rights 
and of his and VA's respective burdens to produce information 
and evidence.  VA reiterated the notice in a letter of June 
2004.  The veteran submitted evidence in support of his claim 
prior to the August 2001 notice, but has been unresponsive 
since.  There is no direct evidence of the reason for his 
unresponsiveness, and there is no reason to find his silence 
is evidence that the provision of VCAA notice subsequent to 
the June 1994 adjudication prejudiced his case.

The August 2001 notice letter did not explicitly request the 
veteran to submit evidence currently in his possession.  It 
did tell him he could obtain and submit private medical 
records himself, that he could provide VA information to 
enable VA to obtain evidence for him or submit the evidence 
himself, and that he must support his claim with appropriate 
evidence.  These statements must be construed as including 
notice to submit evidence in his possession, and no logical 
understanding of them would exclude evidence in the veteran's 
possession from information and evidence the veteran was to 
submit.  Regarding other specific obligations of the veteran, 
the August 2001 letter advised the veteran that VA would 
examine him and that his failure to report for examination 
could result in an unfavorable decision.  Finally, VA 
notified the veteran in December 2004 and in a supplemental 
statement of the case in April 2005 of his failure to report 
for VA examinations and of the adverse consequences, 
providing the text of the pertinent regulation in the SSOC.

VA's June 2004 letter specifically requested the veteran to 
authorize release of records from a certain physician.  The 
veteran did not do so, and VA has not obtained those records.  
The veteran is obligated to cooperate with VA efforts to 
assist him with his claim, including specifically authorizing 
the release of medical records when those are deemed 
necessary to substantiate his claim.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2005).  In sum, VA has provided the 
veteran comprehensive notice of how to prosecute his claim, 
as mandated by law and regulation.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board's April 2004 remand noted the veteran's failure to 
report for a scheduled examination in Puerto Rico.  The 
remand also noted subsequent correspondence from VA to the 
veteran's custodian at a Florida address rather than to the 
address in Puerto Rico on record as the permanent address of 
the shared residence of the veteran and his custodian.  The 
Remand further noted the custodian's response from that 
address.  The remand ordered VA to clarify the veteran's 
address, schedule another examination, and notify the veteran 
at the correct address of the examination.  The copies of the 
Board's remand provided the veteran notice of ongoing VA 
action to assist him with his claim.  The remand and VA 
letters of June 2004, a subsequent notice of the scheduling 
of the examination, a VA follow-up letter of December 2004 
and the May 2005 SSOC serve to discharge VA's duty under 
38 U.S.C.A. §§ 5103A and 7105(d)(1) (West 2002) to provide 
ongoing notice of VA actions in assistance of the veteran's 
claim subsequent to provision of section 5103(a) notice and 
of the actions the veteran can or must take to obtain the 
increased rating he seeks.  See Dingess v. Nicholson, No. 02-
1506, slip op. 19 (U.S. Vet. App. Mar. 3, 2006).  VA has 
discharged all notice requirements that are part of its duty 
to assist subsequent to providing the veteran initial notice 
under the VCAA.

VA has obtained all pertinent evidence of which it had notice 
and, where necessary, authorization to obtain evidence.  VA 
notified the veteran in the October 2004 letter and in of the 
April 2005 SSOC of his failure to provide necessary 
authorization for VA to obtain certain evidence.  The 
veteran's failure to cooperate in the development of his 
claim abrogates VA's duty to further assist him as regards 
obtaining that evidence.  The October 2004 letter and the 
April 2005 SSOC satisfied VA's duty to notify the veteran of 
any failure to obtain evidence, 38 C.F.R. § 3.156(e) (2005), 
to the extent that such a duty can attach when a claimant's 
failure to cooperate frustrated VA's duty to assist.

VA examined the veteran for his orthopedic disabilities in 
March 1994 and for his psychiatric disability in December 
1998.  The veteran has failed to report for examinations 
scheduled in September 2001 and in November 2004.  VA has 
discharged its duty to examine the veteran or obtain medical 
opinions.  38 C.F.R. § 3.159(c)(4) (2005).

II.  Necessity of Examinations and Consequent of Failure to 
Report

The veteran seeks increased ratings for service-connected 
disabilities.  VA determined during the pendency of the 
appeal that it could not determine the current or continuing 
severity of the disabilities at issue without further and 
more current examination than those of record.  VA may 
examine a claimant for increased compensation under such 
circumstances, and it may condition entitlement to an 
increase in compensation upon submission to examination.  
38 C.F.R. § 3.327(a) (2005).

VA scheduled the veteran for examination to determine the 
status of his psychiatric, cervical, lumbosacral, and right 
knee conditions in November 2001.  The veteran did not report 
and he did not request rescheduling for cause before the 
scheduled examination, or provide an explanation or excuse 
after he missed the appointments.  The Board noted the 
evidence of a possible change of address and determined this 
was evidence that fairness required inquiry into the 
veteran's correct address and another opportunity to appear 
for examination.  The evidence that the veteran's custodian 
had changed her address comprises an April 2002 letter to the 
custodian at a Florida address, a response received from that 
address in April 2002, and a VA Notice of Benefit Payment 
Transaction of May 2002 showing the same Florida address for 
the custodian as was on the April 2002 correspondence.

The Board remanded the case for VA to ascertain the veteran's 
actual current address for the purpose of scheduling him for 
and notifying him of an appointment for VA examination, to 
schedule the veteran for examination, and to notify him at 
his current address of the examination.  The Board 
specifically found contemporaneous examination to be 
necessary to determine the veteran's entitlement to the 
ratings he sought, citing Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (necessity of contemporaneous examination in 
increased rating claims to enable informed VA decision).

VA's Appeals Management Center (AMC) implemented the Board's 
remand, notifying the veteran by June 2004 letter to his 
Puerto Rico address, the only address in Puerto Rico of 
record since the inception of the veteran's claim, that VA 
would soon schedule an examination for him.  There is an 
October 2004 letter from the AMC to the veteran's Puerto Rico 
address notifying him that the San Juan VA Medical Center 
would notify him of the date and time of his examination 
appointments.  The letter also advised the veteran of 
possible adverse consequences of failure to report.  There is 
also a photocopy of a United States Postal Service return 
receipt addressed to the veteran at his Puerto Rico address 
and signed by a recipient at that address on October 22, 
2004, which establishes the validity of the address.  The 
AMC's letter of December 2004 to that address notified the 
veteran of his failure to report, inquired whether he was 
willing to report, and advised him that his claim would be 
determined based on the evidence of record if he did not 
indicate his willingness to report within 30 days.  The 
veteran did not respond.  In April 2005, the AMC provided the 
veteran an SSOC at his address of record.  The SSOC included 
the complete text of the regulation governing VA action in a 
response to a refusal to submit to examination, as set forth 
below.

The mechanism by which the AMC determined to use the 
veteran's Puerto Rico address is not documented, but it was 
in performance of a remand of this Board, which is its 
regular and ordinary administrative function of the AMC.  The 
performance of a government agency's administrative duties by 
its officers is presumed done in a regular manner unless 
there is evidence of administrative irregularity.  Mindenhall 
v. Brown, 7 Vet. App. 271 (1994).  There is no such evidence 
here, and the Board finds that VA provided regular notice of 
the appointments for examination to the correct address.  An 
April 2005 supplemental statement of the case (SSOC) mailed 
to the veteran's custodian at the custodian and the veteran's 
most recent address of record, and to his representative, 
stated that the veteran failed to report for examination.  
Neither the veteran's custodian, nor the veteran, nor his 
representative has responded.  Nothing in the claims file 
shows why the veteran did not report.

Regulation provides:

  (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

  (b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the elimination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2004) (emphasis added).

The Board is persuaded by the acceptance at the veteran's 
Puerto Rico address of certified mail to the veteran that the 
Puerto Rico address was the correct address for the purpose 
of scheduling VA examinations.  The reason for failure to 
report is not directly apparent in the record, but it is 
noteworthy that VA awarded the veteran a total disability 
rating based on individual unemployability in October 1998, 
and the veteran has not responded to any VA correspondence 
since, except for the single exchange in April 2002.  It 
appears the veteran has chosen not to report for VA 
examination.

The regulation governing failure to report for examinations 
in claims for increased compensation is in command language.  
It is not in discretionary language.  It states that VA 
"shall" deny claims for increased compensation when the 
claimant fails to report for examination without good cause.  
The veteran failed to report in 2001 and again in 2004.  Even 
excusing the former failure because of uncertainty of the 
veteran's location, the latter failure is not excused for 
that reason.  All correspondence to the veteran has been 
furnished his representative, who has made no report that the 
veteran is not domiciled at the Puerto Rico address.  Under 
the circumstances evident in this case, the claim must be 
denied for failure to report for necessary examination 
without good cause.




ORDER

Increased ratings for schizoaffective disorder, cervical 
myositis, lumbosacral paravertebral myositis, and patellar 
tendonitis of the right knee are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


